Citation Nr: 1046266	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to  include as due to herbicide exposure and/or 
asbestos exposure. 


REPRESENTATION

Veteran represented by:	The Marine Corps League


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for CLL as a result of exposure to herbicides or, in the 
alternative, asbestos.  With respect to the latter theory of 
entitlement, the Veteran asserts that he was exposed to asbestos 
in the pipes on the walls of the U.S.S. Davis.  Further, there is 
possible asbestos exposure due to the Veteran's duties as a 
mechanic aboard the U.S.S. Davis, as noted by the RO in a March 
2009 deferred rating decision.   

The issue of exposure to herbicide or asbestos is factual in 
nature; therefore, the Veteran is competent to testify that it 
occurred during service.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, due to the complex nature of CLL, the 
Veteran is not competent to testify as to its etiology, as such a 
question requires specialized knowledge, training, or 
experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. 
Nicholson, 21. Vet. App. 303, 307-08 (2007).  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the Veteran 
suffered an event, injury or disease in service, and indicates 
that the current disability may be associated with the in-service 
event, injury or disease.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

Based on the evidence of record, the Board finds that a VA 
examination is necessary to determine whether the Veteran's CLL 
is due to his reported asbestos exposure.  Additionally, as 
leukemia is listed as a disease subject to presumptive service 
connection as a chronic disability, the examiner should state 
whether the Veteran's CLL manifested to a compensable degree 
within one year after service.  See 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  

As the most recent VA treatment records in the claims file are 
dated in March 2008, any outstanding VA treatment records should 
be obtained and associated with the claims file upon remand.  The 
Board notes that there is no indication that any pertinent 
private treatment records exist.  However, if the Veteran 
identifies any such treatment upon remand, efforts should be made 
to obtain them prior to scheduling the VA examination. 

Although the Board regrets the delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any VA treatment records dated from 
March 2008 forward.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the etiology of his CLL.  The claims file, 
to include a copy of this remand, must be 
made available to and reviewed by the 
examiner.  Such review should be noted in 
the examination report.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
(i.e., a possibility of 50 percent or 
more) that the Veteran's CLL is related to 
his military service, specifically to 
include his claimed in-service asbestos 
exposure.  The examiner should also offer 
an opinion as to whether the Veteran's CLL 
manifested to a compensable degree within 
one year after discharge from service.  In 
offering any opinion, the examiner must 
consider the full record, to include all 
lay statements of record regarding the 
incurrence of the Veteran's CLL.  The 
rationale for any opinion offered should 
be provided.  If an opinion as to any of 
these questions cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  
 
3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on all lay and medical evidence of 
record.  All raised theories regarding 
service connection should be addressed, 
specifically to include as due to 
herbicide exposure, due to asbestos 
exposure, and as a chronic disability 
under 38 C.F.R. § 3.309(a).  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.
 
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may b e 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). 
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet.  App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


